Filing #Case 1:19-cv-23825-UU
         95438087               Document
                    E-Filed 09/10/2019    5-1 Entered
                                       11:02:33 AM on FLSD Docket 09/13/2019 Page 1 of 23


                                                                                      I N T H E CI R C UI T C O U R T O F T H E
                                                                                      1 1 T H J U DI CI A L CI R C UI T I N A N D F O R
                                                                                      MI A MI -D A D E C O U N T Y, F L O RI D A
        G O R D O N B E L L O, f or m erl y k n o w n
        as J E S U S F E R N A N D E Z, J R.                                          CI R C UI T CI VI L DI VI SI O N / S e cti o n 3 1

                   Pl ai ntiff,                                                       C A S E N O.: 2 0 1 7- 0 2 1 4 9 6- C A - 0 1
        v.

        J E R R Y F A L W E L L, J R.

                   D ef e n d a nt.                            /


             D E F E N D A N T J E R R Y F A L W E L L, J R.’ S M O TI O N T O DI S MI S S T H E A M E N D E D
                             C O M P L AI N T FI L E D B Y P L AI N TI F F G O R D O N B E L L O

                   D ef e n d a nt J err y F al w ell, Jr. ( “ D ef e n d a nt ” or “ F al w ell ”), b y c o u ns el, p urs u a nt t o R ul e 1. 1 4 0

        of t h e Fl ori d a R ul es of Ci vil Pr o c e d ur e, s u b mits t his c o m bi n e d                     m oti o n t o dis miss a n d

        m e m or a n d u m of l a w i n r es p o ns e t o t h e A m e n d e d C o m pl ai nt fil e d b y pl ai ntiff G or d o n B ell o,

        f or m erl y k n o w n as J es us F er n a n d e z, Jr. ( “ Pl ai ntiff ” or “ B ell o ”) b as e d u p o n a l a c k of p ers o n al

        j uris di cti o n a n d a f ail ur e t o st at e a c a us e of a cti o n.

                                                                    IN T   R O D U C TI O N

                   E v e n aft er a n o p p ort u nit y t o a m e n d his c o m pl ai nt, Pl ai ntiff r e m ai ns i n c a p a bl e of

        arti c ul ati n g a c ol or a bl e cl ai m. T h e A m e n d e d C o m pl ai nt p urs u es a si n gl e c a us e of a cti o n, b ut t h e

        j uris di cti o n al all e g ati o ns r e m ai n i ns uffi cie nt t o s u p p ort a n e x er cis e of p ers o n al j uris di cti o n o v er a

        n o nr esi d e nt d ef e n d a nt. Pl ai ntiff c a n n ot r el y e x cl usi v el y o n F al w ell’s all e g e d f ail ur e t o s atisf y a n

        or al pr o mis e t h at B ell o w o ul d r e c ei v e a n o w n ers hi p i nt er est i n a f ut ur e t o -b e -f or m e d e ntit y. E ve n

        if s u c h a pr o mis e h a d b e e n m a d e a n d F al w ell p oss ess e d a ut h orit y t o f ulfill t h e pr o mis e, h e w o ul d

        n ot h a v e b e e n o bli g at e d t o p erf or m a n y a cti o n i nsi d e Fl ori d a.      His ot h er li mit e d a cti viti es i n t h e

        st at e ar e si mil arl y i ns uffi ci e nt t o o v er c o m e t h e st at ut or y a n d c o nstit uti o n al s af e g u ar ds aff or d e d t o

        n o nr esi d e nts.
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 2 of 23
                                                                                                               C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


               M or e f u n d a m e nt all y, Pl ai ntiff c a n n ot pr o p erl y all e g e t h e e xist e n c e of a n e nf or c e a bl e

  c o ntr a ct.      T h e all e g e d a gr e e m e nt t o g o i nt o b usi n ess t o g et h er is i m p er missi bl y v a g u e, a n d t h e

  ti m eli n e of e v e nts i n t h e A m e n d e d C o m pl ai nt n e g at es a n y p ossi bilit y of a m e eti n g of t h e mi n ds.

  At b est, B ell o all e g es t h at F al w ell w as i ntri g u e d b y his “ pit c h, ” a n d t h e p arti es dis c uss e d t h e

  p ossi bilit y of g oi n g i nt o b usi n ess t o g et h er i n t h e f ut ur e. Fl ori d a l a w will n ot e n f or c e a n a gr e e m e nt

  t o a gr e e.

               Fi n all y, t h e ori gi n al c o m pl ai nt w as dis miss e d i n p art b e c a us e Pl ai ntiff r eli e d u p o n

  n o ns p e cifi c “l u m p e d ” all e g ati o ns dir e ct e d at s e v er al d ef e n d a nts. T his pr a cti c e c o nti n u es.                   W hil e

  p urs ui n g a si n gl e cl ai m a g ai nst a si n gl e d ef e n d a nt, Pl ai ntiff s e e ks t o assi g n vi c ari o us li a bilit y t o

  F al w ell f or t h e a cti o ns of e v er y i n di vi d u al i d e ntifi e d i n t h e A m e n d e d C o m pl ai nt b y s u m m aril y

  l a b eli n g hi m t h e “ d e f a ct o ” o w n er of a b usi n ess e nt er pris e. E v e n if tr u e, Fl ori d a l a w li mits t h e

  e x p os ur e of o w n ers ( d e f a ct o or ot h er wis e) f or t h e a cts or o missi o ns of a li mit e d li a bilit y c o m p a n y,

  a n d t h e St at ut e of Fr a u ds e x pr essl y pr o hi bits e nf or c e m e nt of u n writt e n pr o mis es t o c o n v e y r e al

  pr o p ert y or s atisf y t h e d e bts of a n ot h er.

               F or all t h es e r e as o ns, D e f e n d a nt r es p e ctf ull y r e q u ests t h at t h e C o urt dis miss t h e A m e n d e d

  C o m pl ai nt wit h pr ej u di c e.


                                                                T   ABLE OF      C   O N T E N TS

  R   ELE V A NT     FACT    U AL    A   L L E G A TI O N S I N T H E   A   ME N DE D    C   O M P L AI N T   ................................................ 3
  L   E G AL   ST   A N D A R DS    ......................................................................................................................... 4
  A   R G U ME NT     ...................................................................................................................................... 5
      I.       T h e A m e n d e d C o m pl ai nt L a c ks F a ct u al All e g ati o ns t o S u p p ort a n E x er cis e of P ers o n al
               J uris di cti o n o v er F al w ell. .................................................................................................... 5
               A.         Pl ai ntiff F ails t o All e g e t h at F al w ell Br e a c h e d a n O bli g ati o n R e q uir e d t o b e
                          P erf or m e d i n Fl ori d a. .............................................................................................. 6
               B.         T h e “ C or p or at e S hi el d D o ctri n e ” Pr o hi bits a n E x er cis e of P ers o n al J uris di cti o n
                          O v er F al w ell f or A cti o ns U n d ert a k e n i n a C or p or at e C a p a cit y. ............................. 9

                                                                                2
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 3 of 23
                                                                                                                C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


               C.             T h e J uris di cti o n al All e g ati o ns F ail t o S atisf y t h e M or e Stri n g e nt C o nstit uti o n al
                              St a n d ar d. ............................................................................................................... 1 0
      II.      T h e Pl ai ntiff h as F ail e d t o St at e a Cl ai m f or Br e a c h of a n E nf or c e a bl e Or al C o ntr a ct. ... 1 3
               A.             T h e C o ntr a ct T er ms ar e V a g u e, a n d t h e Ti m eli n e of E v e nts D o es N ot S u p p ort a
                              R e as o n a bl e I nf er e n c e t h at t h e P arti es h a d a M e eti n g of t h e Mi n ds. ..................... 1 4
               B.             A “ D e F a ct o ” O w n er C a n n ot b e H el d Dir e ctl y Li a bl e f or t h e All e g e d D e bts of a
                              Pr o p erl y F or m e d Li mit e d Li a bilit y C o m p a n y. ..................................................... 1 8
               C.             Pl ai ntiff’s Or al C o ntr a ct Cl ai m is B arr e d b y t h e St at ut e of Fr a u ds. ..................... 1 9
  C   O N C L U SI O N   .................................................................................................................................. 2 0
  C   E R TI FI C A T E O F     SER   VI C E   .............................................................................................................. 2 1


                          R    ELE V A NT      F   A CT U AL   A   L L E G A TI O N S I N T H E    A   ME N DE D     C   O M P L AI N T 1

               T h e A m e n d e d C o m pl ai nt all e g es t h at B ell o a n d F al w ell or all y a gr e e d t o e nt er i nt o t h e

  f oll o wi n g a gr e e m e nt :

               D ef e n d a nt F al w ell e nt er e d i nt o a c o ntr a ct wit h Pl ai ntiff B ell o w h er e b y F al w ell
               a gr e e d t h at i n e x c h a n g e f or B ell o ’s assist a n c e i n arr a n gi n g f or a s uit a bl e b usi n ess
               v e nt ur e i n Fl ori d a t h at B ell o a n d Gr a n d a w o ul d r e c ei v e e q u al e q uit y i nt er ests a n d
               b e n efits, i n cl u di n g p ositi o ns a n d s al ari es as c o- m a n a g ers, of t h e b usi n ess.

  S e e A m. C o m pl. ¶ 1 2. Pl ai ntiff all e g es o nl y o n e f a c e -t o-f a c e e n c o u nt er or c o n v ers ati o n b et w e e n

  B ell o a n d F al w ell, w hi c h is d es cri b e d as f oll o ws:

               D uri n g a m e eti n g at t h e L o e ws H ot el i n Mi a mi B e a c h, Fl ori d a … t h e i d e a of a h ost el
               b usi n ess i n S o ut h B e a c h w as pit c h e d t o F a l w ell.

               F al w ell e n d ors e d t h e i d e a of a r e al est at e p ur c h as e wit h a n e xisti n g h ost el b usi n ess
               b e c a us e h e r e ali z e d t h at l a n d v al u es i n Mi a mi B e a c h w er e g oi n g t o s u bst a nti all y
               a p pr e ci at e i n v al u e a n d t h at t h er e w o ul d b e gr e at er pr ofits if t h e b usi n ess o w n e d t h e
               r e al est at e.

               F al w ell as k e d B ell o t o f urt h er d e v el o p t h e i d e a fr o m c o n c e pt t o a c q uisiti o n b y
               c o nti n ui n g t o pr o vi d e i d e as a n d i nf or m ati o n.




  1
      W h e n c o nsi d eri n g a m oti o n t o dis miss, Fl ori d a pr a cti c e r e q uir es t h at t h e p arti es a n d t h e C o urt tr e at all pr o p erl y
       all e g e d f a cts as tr u e. S e e, e. g., At h a v. All e n P. V a n O v er b e k e , 2 1 3 S o. 3 d 1 0 7 3, 1 0 7 4 ( Fl a. 2 d D C A 2 0 1 7). T h e
       all e g e d f a cts h a v e b e e n r est at e d e x cl usi v el y t o c h all e n g e t h e vi a bilit y of Pl ai ntiff’s A m e n d e d C o m pl ai nt.

                                                                                  3
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 4 of 23
                                                                                                    C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


  I d. ¶ ¶ 4 1 – 4 3 ( e m p h asis a d d e d). N o f urt h er c o m m u ni c ati o n is all e g e d b et w e e n F al w ell a n d B ell o.

  Aft er t h e f a c e-t o-f a c e m e eti n g, B ell o cl ai ms t o h a v e pr o vi d e d a d diti o n al, u ns p e cifi e d “ v al u a bl e

  i nf or m ati o n ” t o f urt h er d e v el o p t h e v e nt ur e, b ut h e d o es n ot cl ai m t o h a v e pr o vi d e d a n y s u c h

  i nf or m ati o n t o F al w ell dir e ctl y. I d. ¶ 4 5.

                                                           L   E G AL   ST   A N D A R DS

             P e rs o n al J u ris di cti o n. P ers o n al j uris di cti o n r e q uir es a f or u m -b y -f or u m a n al ysis. S e e J.

  M cI nt yr e M a c h., Lt d. v. Ni c astr o , 5 6 4 U. S. 8 7 3, 8 8 4 ( 2 0 1 1). I n Fl ori d a, a n e x er cis e of p ers o n al

  j uris di cti o n o v er a n o nr esi d e nt d ef e n d a nt r e q uir es s atisf a cti o n of b ot h Fl ori d a’s l o n g-ar m st at ut e

  a n d t h e d u e pr o c ess pr ot e cti o ns of t h e U nit e d St at es C o nstit uti o n. S e e W a dl e y v. N az elli , 2 2 3 S o. 3 d

  1 1 1 8, 1 1 2 1 ( Fl a. 3 d D C A 2 0 1 7).            I n d et er mi ni n g w h et h er t h e c o m pl ai nt all e g es s uffi ci e nt

  j uris di cti o n al f a cts t o bri n g t h e a cti o n wit hi n Fl ori d a's lo n g- ar m st at ut e, “t h e tri al c o urt m ust stri ctl y

  c o nstr u e t h e st at ut e i n f a v or of t h e n o n -r esi d e nt d ef e n d a nt[]. ” N a v as v. Br a n d , 1 3 0 S o. 3 d 7 6 6 ( Fl a.

  3 d D C A 2 0 1 4). If t h e st at ut or y st a n d ar d is s atisfi e d, t h e c o urt m ust still d et er mi n e w h et h er t h e

  n o nr esi d e n t d ef e n d a nt h as s uffi ci e nt “ mi ni m u m c o nt a cts ” wit h t h e f or u m st at e “ t h at h e s h o ul d

  r e as o n a bl y a nti ci p at e b ei n g h al e d i nt o c o urt t h er e. ” W a dl e y v. N az elli , 2 2 3 S o. 3 d 1 1 1 8, 1 1 2 1 ( Fl a.

  3 d D C A 2 0 1 7) ( q u oti n g W orl d – Wi d e V ol ks w a g e n C or p. v. W o o ds o n , 4 4 4 U. S. 2 8 6, 2 8 7, 1 0 0 S. Ct.

  5 5 9 ( 1 9 8 0)).

             M oti o n t o Dis miss . It is a q u esti o n of l a w w h et h er a c o m pl ai nt h as s uffi ci e ntl y st at e d a

  c a us e of a cti o n. Si e gl e v. Pr o gr essi v e C o ns u m ers I ns. C o. , 8 1 9 S o. 2 d 7 3 2, 7 3 4 ( Fl a. 2 0 0 2).

  Fl ori d a’s g e n er al pl e a di n g st a n d ar d r e q uir es t h e ass erti o n of “ ulti m at e f a cts s h o wi n g t h at t h e

  pl e a d er is e ntitl e d t o r eli ef. ”     Fl a. R. Ci v. P. 1. 1 1 0.            Fl ori d a is a f a ct -pl e a di n g j uris di cti o n ,

  C o nti n e nt al B a ki n g C o. v. Vi n c e nt , 6 3 4 S o. 2 d 2 4 2, 2 4 4 ( Fl a. 5t h D C A 1 9 9 4), w hi c h r e q uir es

  ass erti o n of f a cts t o s u p p ort e a c h el e m e nt of a c a us e of a cti o n — t h e pr es e nt ati o n of “ m er e

  c o n cl usi o ns ” is i ns uffi ci e nt . Cl ar k v. B o ei n g C o. , 3 9 5 S o. 2 d 1 2 2 6, 1 2 2 9 ( Fl a. 3 d D C A 1 9 8 1)
                                                                         4
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 5 of 23
                                                                                                     C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


  ( citi n g W o o d c o c k v. Wil c o x , 9 8 Fl a. 1 4, 1 2 2 S o. 7 8 9 ( 1 9 2 9); M ai d e n v. C art er , 2 3 4 S o. 2 d 1 6 8

  ( Fl a. 1st D C A 1 9 7 0)). Fl ori d a's st a n d ar d is d esi g n e d t o f or c e t h e p arti es t o a d dr ess e a c h el e m e nt

  of a c a us e of a cti o n t o s h o w t h at f a cts c a n b e d e v el o p e d t o f ull y s u p p ort t h e cl ai m, t h er e b y

  “ a v oi d[i n g] a gr e at d e al of w ast e d e x p e ns e t o t h e liti g a nts a n d u n n e c ess ar y j u di ci al eff ort. ”

  H or o witz v. L as k e , 8 5 5 S o. 2 d 1 6 9, 1 7 2 – 7 3 ( Fl a. 5t h D C A 2 0 0 3).

                                                                A    R G U ME N T

            T h e A m e n d e d C o m pl ai nt s h o ul d b e dis miss e d f or s e v er al r e as o ns. First, Pl ai ntiff h as n ot

  ( a n d c a n n ot) all e g e f a cts t h at j ustif y a n e x er cis e of pers o n al j uris di cti o n o v er F al w ell i n t h e St at e

  of Fl ori d a. S e c o n d, t h e A m e n d e d C o m pl ai nt’s v a g u e all e g ati o ns d o n ot a d e q u at el y all e g e ulti m at e

  f a cts or ess e nti al t er ms t h at w o ul d all o w e nf or c e m e nt of t h e or al a gr e e m e nt. T hir d, a dir e ct a cti o n

  a g ai nst F al w ell is l e g all y u ns u p p ort e d. A n d f o urt h, Fl ori d a l a w b ars e nf or c e m e nt of a n u n writt e n

  c o ntr a ct t o ass u m e t h e d e bts of a n ot h er i n di vi d u al.         F or t h es e r e as o ns, D ef e n d a nt r es p e ctf ull y

  r e q u ests t h at t his a cti o n b e dis miss e d wit h pr ej u di c e.

  I.        T h e A m e n d e d C o m pl ai n t L a c ks F a ct u al All e g ati o ns t o S u p p o rt a n E x e r cis e of
            P e rs o n al J u ris di cti o n o v e r F al w ell.

            T h e Fl ori d a S u pr e m e C o urt h as i d e ntifi e d a t w o-st e p t est f or d et er mi ni n g w h et h er a n

  e xt e nsi o n of p ers o n al j uris di cti o n o v er a f or ei g n d ef e n d a nt is a p pr o pri at e:

            First , it m ust b e d et er mi n e d t h at t h e c o m pl ai nt all e g es s uffi ci e nt j uris di cti o n al f a cts
            t o bri n g t h e a cti o n wit hi n t h e a m bit of t h e st at ut e; a n d if it d o es, t h e n e xt i n q uir y is
            w h et h er s uffi ci e nt “ mi ni m u m c o nt a cts ” ar e d e m o nstr at e d t o s atisf y d u e pr o c ess
            r e q uire m e nts.

  B or d e n v. E ast – E ur o p e a n, I ns. C o. , 9 2 1 S o. 2 d 5 8 7, 5 9 2 ( Fl a. 2 0 0 6) ( q u oti n g V e n eti a n S al a mi C o.

  v. P art h e n ais , 5 5 4 S o. 2 d 4 9 9, 5 0 2 ( Fl a. 1 9 8 9)). T his t w o -st e p st a n d ar d a p pli es t o ass erti o ns of

  eit h er s p e cifi c or g e n er al j uris di cti o n. S e e Fi n c a nti eri-C a nti eri N a v ali It ali a ni S. p. A. v. Y uz w a ,

  2 4 1 S o. 3 d 9 3 8, 9 4 2 ( Fl a. 3 d D C A 2 0 1 8).           H er e, B ell o ri g htl y d o es n ot p ur p ort t o all e g e g e n er al


                                                                          5
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 6 of 23
                                                                                                                             C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


  j uris di cti o n o v er F al w ell, b ut t h e all e g ati o ns i n t h e A m e n d e d C o m pl ai nt r e m ai n i ns uffi ci e nt t o

  j ustif y a n e x er cis e of s p e cifi c j uris di cti o n. 2

                 A.            Pl ai ntiff F ails t o All e g e t h at F al w ell B r e a c h e d a n O bli g ati o n R e q ui r e d t o b e
                               P e rf o r m e d i n Fl o ri d a .

                 Wit h r e g ar d t o t h e first st e p, t h e pl ai ntiff m ust all e g e a s p e cifi c j uris di cti o n al b asis t h at

  a c c or ds wit h t h e l o n g- ar m st at ut e. “[I]t is n e c ess ar y t h at t h e j uris di cti o n al b asis f or s er vi c e u p o n a

  n o n- r esi d e nt d ef e n d a nt b e all e g e d i n t h e c o m pl ai nt. ” P al m er J o h ns o n Y a c hts v. R a y Ri c h ar d , 3 4 7

  S o. 2 d 7 7 9, ( Fl a. 3 d D C A 1 9 7 7).

                 H er e, B ell o c o nt e n ds t h at F al w ell is s u bj e ct t o s p e cifi c j uris di cti o n u n d er t h e f oll o wi n g

  s u bs e cti o n of Fl ori d a’s l o n g-ar m st at ut e: “ br e a c hi n g a c o ntr a ct i n [ Fl ori d a] b y f aili n g t o p erf or m

  a cts r e q uir e d b y t h e c o ntr a ct t o b e p erf or m e d i n t his st at e . ” S e e A m. C o m p l. ¶ 7 ( citi n g Fl a. St at.

  § 4 8. 1 9 3( 1)( a)( 7) ( e m p h asis a d d e d)). I n s u p p ort, B ell o all e g es t h e f oll o wi n g:

                 F al w ell br e a c h e d t h e c o ntr a ct e nt er e d i nt o i n Fl ori d a b y:
                 a. f aili n g t o a dd B ell o i n t h e fili n g wit h t h e Fl ori d a Di visi o n of C or p or ati o ns as a
                      m e m b er a n d m a n a g er of Alt o n H ost el L L C, a Fl ori d a f or pr ofit c or p or ati o n;
                 b. f aili n g t o pr o vi d e B ell o t h e e q uit y i nt er est i n Fl ori d a i n Alt o n H ost el L L C; a n d
                 c. f aili n g t o p a y t o B ell o i n Fl ori d a t h e pr o mis e d m a n a g eri al s al ar y.

  I d. ¶ 1 3. T h es e all e g ati o ns d o n ot s atisf y t h e st at ut or y st a n d ar d b e c a us e n o n e of t h e all e g e d a cts

  or o missi o ns w er e r e q uir e d t o b e p erf or m e d i n Fl ori d a.

                 “ T his pr o visi o n ‘ m ust b e stri ctl y c o nstr u e d i n or d er t o g u a r a nt e e c o m pli a n c e wit h d u e

  pr o c ess r e q uir e m e nts.’ ” Ols o n v. R o b bi e , 1 4 1 S o. 3 d 6 3 6, 6 4 0 ( Fl a. 4t h D C A 2 0 1 4). As a r es ult,

  “ b ef or e i n p ers o n a m j uris di cti o n m a y att a c h o v er a d ef e n d a nt, ” t h e pl ai ntiff m ust pr o p erl y all e g e

  “ a d ut y t o p erf or m a n a ct i n Fl ori da ” t h at gi v es ris e t o his c a us e of a cti o n — n ot j ust a d ut y t o



  2
      T o t h e e xt e nt Pl ai ntiff i nt e n ds t o all e g e e xist e n c e of g e n er al j uris di cti o n, F al w ell r es p e ctf ull y r e q u e sts t h e o p p ort u nit y
       t o d e m o nstr at e t hat n o pl a usi bl e f a cts c a n b e all e g e d t o s h o w t h at h e is “ e ss e nti all y at h o m e i n t h e f or u m. ” S e e
       I m er ys T al c A m e ri c a, I n c. v. Ri c k etts, 2 6 2 S o. 3 d 7 9 9, 8 0 2 ( Fl a. 4t h D C A 2 0 1 8) ( a d o pti n g t h e h ol di n g i n D a mil er
       A G v. B a u m a n , 5 7 1 U. S. 1 1 7, 1 3 8, 1 3 4 S. Ct. 7 4 6 ( 2 0 1 4)) (i nt er n al q u ot ati o ns o mitt e d).

                                                                                           6
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 7 of 23
                                                                                                   C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


  p erf or m a n a ct o n b e h alf of a Fl ori d a r esi d e nt. I d. at 6 4 0 ( q u oti n g P os n er v. Ess e x I ns. C o. , 1 7 8

  F. 3 d 1 2 0 9, 1 2 1 8 ( 1 1t h Cir. 1 9 9 9)) ( e m p h asis i n ori gi n al). It is n ot e n o u g h t h at p erf or m a n c e c o u l d

  h a v e b e e n p erf or m e d i n Fl ori d a; i nst e a d, “t h e c o ntr a ct its elf m ust r e q uir e p erf or m a n c e i n Fl ori d a. ”

  I d. ( citi n g Tr a v el O p p ort u niti es of F ort L a u d er d al e, I n c. v. W alt er K arl List M g mt., I n c ., 7 2 6 S o.

  2 d 3 1 3, 3 1 4 ( Fl a. 4t h D C A 1 9 9 8)) ( e m p h asis i n ori gi n al ); s e e als o Wills v. R o y al C ari b b e a n

  Cr uis es Lt d. , C as e N o. 1: 1 7-c v - 2 1 8 9 0-J L K, at * 3 ( S. D. Fl a. S e p. 1 3, 2 0 1 8).

            Ols o n is p arti c ul arl y a n al o g o us a n d i nstr u cti v e h er e.         T h e p arti es w er e c hil dr e n of J o e

  R o b bi e, t h e f o u n d er a n d f or m er o w n er of t h e Mi a mi D ol p hi ns. T h e n o nr esi d e nt si bli n g d ef e n d a nt,

  Ols o n, w as a p art y t o a s h ar e h ol d er a gr e e m e nt f or a Fl ori d a c or p or ati o n wit h wi d e -r a n gi n g b usi n ess

  i nt er ests. T h e si bli n g-pl ai ntiffs s u e d Ols o n f or h er all e g e d br e a c h of c o ntr a ct u al d ut y t o pr o vi d e

  t h e m wit h a c c ess t o c or p or at e d o c u m e nts. 1 4 1 S o. 3 d at 6 3 8.

            Ols o n li v e d o utsi d e t h e st at e, t h o u g h s h e h a d f or m erl y b e e n a l o n g -ti m e r esi d e nt. S h e di d

  n ot r e g ul arl y c o n d u ct b usi n ess a cti viti es i n Fl ori d a; s h e di d n ot o w n a n y pr o p ert y i n Fl ori d a; a n d

  s h e h a d o nl y b e e n t o Fl ori d a “ a h a n df ul of ti m es ” i n 1 0 y e ars. H o w e v er, t h e d ef e n d a nt s er v e d o n

  t h e c or p or ati o n’s b o ar d of dir e ct ors, w as a m a n a gi n g p art n er a n d f or m er c hi ef e x e c uti v e offi c er,

  a n d s h e c o nti n u e d t o att e n d t h e e ntit y’s b o ar d m e eti n gs i n Fl ori d a. I d. at 6 3 8 – 3 9 .     M or e o v er, as a

  s h ar e h ol d er a n d dir e ct or of t h e Fl ori d a e ntit y, Ols o n h a d a v ail e d h ers elf of Fl ori d a c o urts t o p urs u e

  c o m p a n y -r el at e d liti g ati o n. Ols o n h a d b e e n o n t h e b o ar d f or 2 0 y e ars, a n d t h e c o m p a n y’s a n n u al

  r e p orts r e v e al e d t h at s h e h a d b e e n t h e pr esi d e nt a n d/ or C E O f or at l e ast 1 4 of t h os e y e ars. I d. at

  6 3 9.    Ols o n w as als o a c o -tr ust e e of h er l at e m ot h er’s Fl ori d a tr ust, w hi c h r e q uir e d c o urt

  a p p e ar a n c es f or t h e tr ust’s a d mi nistr ati o n. I d. T h e si bli n g-pl ai ntiffs ass ert e d t h at Ols o n e x e c ut e d

  t h e Fl ori d a e ntit y s h ar e h ol d er a gr e e m e nt wit h t h e ai d of Fl ori d a c o u ns el, a n d m ost i m p ort a ntl y,

  s h e w as c o ntr a ct u all y o bli g at e d t o pr o vi d e a c c ess t o t h e c or p or at e r e c or ds of a Fl ori d a e ntit y. I d.



                                                                        7
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 8 of 23
                                                                                                                     C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


  D es pit e all t h es e r el e v a nt c o n n e cti o ns t o t h e f or u m a n d t h e c a us e of a cti o n, t h e c o urt n o n et h el ess

  r e as o n e d t h at t h e e x pr ess c o ntr a ct di d n ot “ e x pli citl y r e q uir e Ols o n t o p erf or m a n y a ct i n Fl ori d a

  w h ats o e v er. ”      I d. at 6 4 0. R at h er, “ a n y [r e q uir e d] s h ari n g of i nf or m ati o n c o ul d b e p erf or m e d b y

  Ols o n fr o m a n y l o c ati o n at all, i n cl u di n g eit h er S o ut h D a k ot a, Mi n n es ot a, or Fl ori d a. ” I d.

                H er e, t h e A m e n d e d C o m pl ai nt all e g es t h at F al w ell f ail e d t o ( 1) list B ell o as a m e m b er a n d

  m a n a g er of Alt o n H ost el; ( 2) pr o vi d e a n u n d et er mi n e d e q uit y i nt er est i n Alt o n H ost el t o B ell o;

  a n d ( 3) e x ert his c o ntr ol t o h a v e B ell o e m pl o y e d as a m a n a g er of Alt o n H ost el. A m. C o m pl. ¶ 1 3.

  E v e n if F al w ell h a d m a d e t h os e pr o mis es a n d p oss ess e d a ut h orit y t o c arr y t h e m o ut, h e c o ul d h a v e

  p erf or m e d t h es e f u n cti o ns fr o m Vir gi ni a, or e v e n fr o m “ S o ut h D a k ot a, Mi n n es ot a, or Fl ori d a. ”

               I n d e e d, r e g ar di n g t h e first a n d s e c o n d all e g e d br e a c h es, a n a ut h ori z e d m a n a g er of Alt o n

  H ost el, L L C c o ul d m a k e c or p or at e fili n gs o n w w w.s u n bi z. or g fr o m a n y l o c ati o n wit h I nt er n et

  a c c ess or t hr o u g h t h e or di n ar y m ail. I n d e e d, t h e p u bli cl y- fil e d Arti cl es of Or g a ni z ati o n f or Alt o n

  H ost el, L L C i d e ntif y a si n gl e m e m b er m a n a g er a n d a m aili n g a d dr ess i n Vir gi ni a. S e e Arti cl es of

  Or g a ni z ati o n, att a c h e d as E x hi bit A .3               As f or t h e t hir d all e g e d br e a c h, t h e b usi n ess e ntit y its elf w as

  t o e m pl o y B ell o i n Fl ori d a. T o t h e e xt e nt F al w ell c o ul d e x ert i nfl u e n c e a n d a ut h orit y t o eff e ct u at e

  B ell o’s hiri n g, t h at i nfl u e n c e c o ul d h a v e b e e n — a n d i n d e e d m ust h a v e b e e n — e x er cis e d i n Vir gi ni a

  w h er e t h e m aj orit y m e m b ers of t h e li mit e d li a bilit y c o m p a n y r esi d e. S e e A m. C o m pl. ¶ 1 9.

               I n s h ort, e v er y p ur p ort e d o bli g ati o n c o ul d h a v e b e e n p erf or m e d b y F al w ell i n Vir gi ni a or

  i n d e e d a n y w h er e o utsi d e of Fl ori d a. T h e eff e cts of s u c h p erf or m a n c e mi g ht ri p pl e t o Fl ori d a w h er e




  3
      C o urt m a y t a k e j u di ci al n oti c e of b usi n ess r e c or ds p u bli cl y fil e d wit h t h e Fl ori d a S e cr et ar y of St at e. Fl a. St at. §
      9 0. 2 0 2( 5), ( 1 2), ( 1 3); s e e als o C h a kr a 5, I n c. v. Cit y of Mi a mi B e a c h , 2 5 4 S o. 3 d 1 0 5 6, 1 0 6 2 n. 7 ( Fl a. 3 d D C A
      2 0 1 8) ( q u oti n g S c hri v er v. T u c k er , 4 2 S o. 2 d 7 0 7, 7 0 9 ( Fl a. 1 9 4 9) ( “ T his c o urt will t a k e j u di ci al n oti c e ... of t h e
      r e c or ds of e xtr a diti o n pr o c e e di n gs o n fil e i n t h e offi c e of t h e S e cr et ar y of St at e. A n d t h e f ail ur e of t h e l o w er c o urt
      t o t a k e j u di ci al n oti c e of t h es e r e c or ds d o es n ot n e c ess aril y pr e v e nt t his c o urt fr o m s o d oi n g. ”)). M or e o v er, a n d f or
      t h e s a k e of c o m pl et e n ess, F al w ell h er e b y r es p e ctf ull y r e q u ests t h at t his C o urt t a k e j u di ci al n oti c e of E x hi bit A , a
      p u bli c r e c or d, u n d er S e cti o n 9 0. 2 0 3, Fl ori d a St at ut es.

                                                                                     8
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 9 of 23
                                                                                                      C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


  B ell o r esi d es, b ut Fl ori d a’s l o n g -ar m st at ut e is stri ctl y c o nstr u e d t o pr o hi bit p ers o n al j uris di cti o n

  arisi n g fr o m d uti es t h at c o ul d b e p erf or m e d o utsi d e of Fl ori d a. S e e Ols o n , 1 4 1 S o. 3 d at 6 4 0.

             B.         T h e “ C o r p o r at e S hi el d D o ct ri n e ” P r o hi bits a n E x e r cis e of P e rs o n al
                        J u ris di cti o n O v e r F al w ell f o r A cti o ns U n d e rt a k e n i n a C o r p o r at e C a p a cit y.

             T h e li mit e d a cti o ns all e g e dl y u n d ert a k e n b y F al w ell o n b e h alf of Alt o n H ost el, L L C c a n n ot

  pr o vi d e t h e b asis f or a n e x er cis e of p ers o n al j uris di cti o n — e v e n if F al w ell is all e g e d t o b e t h e “ d e

  f a ct o ” o w n er of t h e L L C. Fl ori d a’s c or p or at e s hi el d d o ctri n e “ pr ovi d es t h at a cts p erf or m e d b y a

  p ers o n e x cl usi v el y i n his c or p or at e c a p a cit y n ot i n Fl ori d a b ut i n a f or ei g n st at e m a y n ot f or m t h e

  pr e di c at e f or t h e e x er cis e of p ers o n al j uris di cti o n o v er t h e e m pl o y e e i n t h e f or u m st at e. ” Kitr os er

  v. H urt , 8 5 S o. 3 d 1 0 8 4, 1 0 8 8 ( Fl a. 2 0 1 2) ( citi n g D o e v. T h o m ps o n , 6 2 0 S o. 2 d 1 0 0 4, 1 0 0 6 ( Fl a.

  1 9 9 3)). “ T h e r ati o n al e b e hi n d t h e c or p or at e s hi el d d o ctri n e is t h at it m a y b e u nf air t o f or c e a n

  i n di vi d u al t o d ef e n d a n a cti o n fil e d a g ai nst hi m p ers o n all y i n a f or u m wit h w hi c h his o nl y r el e v a nt

  c o nt a cts ar e a cts p erf or m e d t ot all y o utsi d e t h e f or u m st at e a n d n ot f or his o w n b e n efit b ut f or t h e

  e x cl usi v e b e n efit of his e m pl o y er. ” Kitr os er , 8 5 S o. 3 d at 1 0 8 8.

             “ T h e c or p or at e s hi el d d o ctri n e dr a ws a disti n cti o n b et w e e n a c or p or at e offi c er a cti n g o n

  his o w n a n d a c or p or at e offi c er a cti n g o n b e h alf of his c or p or ati o n. ” C art er v. Est at e of R a m b o ,

  9 2 5 S o. 2 d 3 5 3, 3 5 6 ( Fl a. 5t h D C A 2 0 0 6) ( citi n g St o m ar, I n c. v. L u c k y S e v e n Ri v er b o at C o., L. L. C. ,

  8 2 1 S o. 2 d 1 1 8 3 ( Fl a. 4t h D C A 2 0 0 2)). “ U n d er t h e c or p or at e s hi el d d o ctri n e, a n y a cti vit y i n o n e’s

  c a p a cit y as a c or p or at e offi c er or dir e ct or is e x e m pt e d fr o m c o nsi d er ati o n i n s u p p ort of t h e e x er cis e

  of l o n g -ar m j uris di cti o n o v e r s ai d offi c er or dir e ct or. ” I d. ( citi n g R a d cliff e v. G y v es , 9 0 2 S o. 2 d 9 6 8

  ( Fl a. 4t h D C A 2 0 0 5)). I n C art er , t h e n o n-r esi d e nt d ef e n d a nt h a d si g n e d b usi n ess r e p orts as t h e

  m a n a gi n g m e m b er of a n L L C i n his r e pr es e nt ati v e c a p a cit y. N o n et h el ess, t h e a p p ell at e c o urt

  r e v ers e d t h e tri al c o urt, fi n di n g s u c h c o nt a ct t o b e i ns uffi ci e nt t o bri n g t h e e x e c uti v e n o n-r esi d e nt



                                                                          9
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 10 of 23
                                                                                                     C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


   d ef e n d a nt i nt o c o urt o n a n i n di vi d u al b asis. S e e 9 2 5 S o. 2 d at 3 5 6 ( citi n g D o e v. T h o m ps o n , 6 2 0

   S o. 2 d 1 0 0 4, 1 0 0 5 – 0 6 ( Fl a. 1 9 9 3)).

              F or t h e s a m e r e a s o ns, B ell o f ails t o all e g e a cti o ns t h at c a n b e attri b ut e d t o F al w ell

   p ers o n all y. B e c a us e t h e all e g e d br e a c h c o n c er ns F al w ell’s f ail ur e t o p erf or m a c or p or at e f u n cti o n

   o utsi d e Fl ori d a, t h e c or p or at e s hi el d d o ctri n e pr e cl u d es a n e x er cis e of p ers o n al j uris di cti o n. S e e,

   e. g., Ell er v. All e n , 6 2 3 S o. 2 d 5 4 5, 5 4 7 ( Fl a. 5t h D C A 1 9 9 3) ( h ol di n g p ers o n al j uris di cti o n o v er

   n o nr esi d e nt c or p or at e offi c ers di d n ot pr o p erl y e xist w h e n t h e pl ai ntiff f ail e d t o all e g e a n y f a cts

   i n di c ati n g t h at offi c ers h a d p ers o n all y e n g a g e d i n a n y a cti vit y wit hi n t h e st at e of Fl ori d a).

              C.         T h e J u ris di cti o n al All e g ati o ns            F ail t o       S atisf y t h e         M ore     St ri n g e nt
                         C o nstit uti o n al St a n d a r d.

              U nli k e m a n y ot h er st at es, t h e st a n d ar d est a blis h e d b y Fl ori d a’s l o n g -ar m st at ut e is n ot

   c o e xt e nsi v e wit h t h e c o nst it uti o n al st a n d ar d, w hi c h “i m p os es a m or e r estri cti v e r e q uir e m e nt ” t h a n

   t h e l o n g-ar m st at ut e. S e e I nt er n et S ol uti o ns C or p. v. M ars h all, 3 9 S o. 3 d 1 2 0 1, 1 2 0 7 ( Fl a. 2 0 1 0).

   If t h e all e g ati o ns f ail t o s atisf y t h e st at ut or y i n q uir y, t h e C o urt d o es n ot n e e d t o c o nsi d er t h e m or e

   stri n g e nt c o nstit uti o n al st a n d ar d. S e e V a n c e v. Tir e E n g' g & Distri b., L L C , 3 2 S o. 3 d 7 7 4, 7 7 6

   ( Fl a. 2 d D C A 2 0 1 0).

              If t h e a n al ysis pr o c e e ds, t h e C o urt m ust d et er mi n e w h et h er t h e n o nr esi d e nt d ef e n d a nt h as

   s uffi ci e nt “ mi ni m u m c o nt a cts ” wit h t h e f or u m st at e t o s atisf y d u e pr o c ess c o n c er ns, i. e., w h et h er

   t h e “d ef e n d a nt’ s c o n d u ct a n d c o n n e cti o n wit h t h e f or u m st at e ar e s u c h t h at h e s h o ul d r e as o n a bl y

   a nti ci p at e b ei n g h al e d i nt o c o urt t h er e. ” W a dl e y v. N az elli , 2 2 3 S o. 3 d 1 1 1 8, 1 1 2 1 ( Fl a. 3 d D C A

   2 0 1 7) ( q u oti n g W orl d – Wi d e V ol ks w a g e n C or p. v. W o o ds o n , 4 4 4 U. S. 2 8 6, 2 8 7, 1 0 0 S. Ct. 5 5 9

   ( 1 9 8 0)).    T h e F o urt e e nt h A m e n d m e nt r e q uir es e vi d e n c e of t h e f oll o wi n g:

              ( 1) t h e c o nt a cts [ wit h t h e f or u m st at e] m ust b e r el at e d t o t h e pl ai ntiff’s c a us e of
              a cti o n o r h a v e gi v e n ris e t o it; ( 2) t h e c o nt a cts m ust i n v ol v e s o m e p ur p os ef ul
              a v ail m e nt of t h e pri vil e g e of c o n d u cti n g a cti viti es wit hi n t h e f or u m, t h er e b y

                                                                         10
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 11 of 23
                                                                                                                    C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


                i n v o ki n g t h e b e n efits a n d pr ot e cti o ns of its l a ws; a n d ( 3) t h e d ef e n d a nt’s c o nt a cts
                wit h t h e f or u m st at e m u st b e s u c h t h at it s h o ul d r e as o n a bl y a nti ci p at e b ei n g h ail e d
                i nt o c o urt t h er e.

   S e e Z a n a kis v. S c a nr e c o, I n c. , C as e N o. 1 8-c v - 2 1 8 1 3, 2 0 1 9 W L 2 2 1 1 8 7 2, at * 5 ( S. D. Fl a. F e b. 6,

   2 0 1 9) ( q u oti n g H att o n v. C hr ysl er C a n a d a, I n c. , 9 3 7 F. S u p p. 2 d 1 3 5 6, 1 3 6 5 ( M. D. Fl a. 2 0 1 3)).

                T h e j uris di cti o n al all e g ati o ns i n t h e A m e n d e d C o m pl ai nt f all s h ort of t h os e st a n d ar ds, as

   s h o w n b y t h e pr e vi o usl y-fil e d affi d a vits of J err y F al w ell, Jr. a n d C hrist o p h er D o yl e ( “ F al w ell Aff. ”

   a n d “ D o yl e Aff. ”, r es p e cti v el y). 4 F al w ell li v es a n d w or ks i n Vir gi ni a. S e e F al w ell Aff. ¶ ¶ 1 – 7.

   H e d o es n ot c o n d u ct r e g ul ar b usi n ess i n Fl ori d a, a n d h e h as o nl y “tr a v el e d t o Fl ori d a o n a f e w

   o c c asi o ns o v er t h e l ast s e v er al y e ars, a n d t h at tr a v el al w a ys i n v ol v e d v a c ati o n wit h [ his] f a mil y. ”

   I d. ¶ ¶ 5 – 6. F al w ell n e v er o w n e d a n y r e al pr o p ert y i n Fl ori d a, n or h as h e o w n e d a n y p orti o n of a

   Fl ori d a b usi n ess. I d. ¶ 9 – 1 0; s e e als o D o yl e Aff. ¶ 6. F al w ell h as n e v er b e e n i n v ol v e d i n t h e “ d a y -

   t o-d a y o p er ati o n ” or a ct e d as t h e “ m a n a g er, offi c er, dir e ct or, or e x e c uti v e ” of a Fl ori d a b usi n ess.

   F al w ell Aff . ¶ 1 2 – 1 3.

                F al w ell’s o nl y a cti vit y i n Fl ori d a t o o k pl a c e d uri n g a p air of f a mil y v a c ati o ns. O n t h e first

   tri p, F al w ell l o o k e d at s o m e p ot e nti al pr o p erti es o n b e h alf of C o m e b a c k I n n, L L C, b ut h e “ di d n ot

   a ct o n or m a k e a n y off ers ” n or di d h e “ e nt er a n y c o ntr a cts i n [ his] p ers o n al c a p a cit y or o n b e h alf

   of a n y b usi n ess e ntiti es. ” I d. ¶ ¶ 2 0 – 3 5; s e e als o D o yl e Aff. ¶ 1 0.                                 T h e a d vi c e pr o vi d e d w as

   i nf or m al, a n d F al w ell n e v er r e c ei v e d a s al ar y or c h ar g e d f e es f or his li mit e d assist a n c e. S e e F al w ell

   Aff . ¶ ¶ 2 4, 4 5 – 4 6. O n t h e s a m e tri p, F al w ell bri efl y m et wit h B ell o a n d his f at h er i n t h e l o b b y of

   t h e L o e ws Mi a mi B e a c h H ot el, b ut “[t] his s h ort m e eti n g i n t h e h ot el l o b b y di d n ot r es ult i n a n y

   a gr e e m e nt. ” I d. ¶ 2 6. F al w ell n e v er s p o k e t o B ell o a b o ut a n o w n ers hi p i nt er est or j o b o p p ort u nit y



   4
       T h e F al w ell Affi d a vit w as fil e d i n t his a cti o n o n D e c e m b er 4, 2 0 1 8, a n d t h e D o yl e Affi d a vit w as fil e d i n t his a cti o n
       o n D e c e m b er 7, 2 0 1 8. A n o nr esi d e nt d ef e n d a nt m a y c h all e n g e j uris di cti o n al all e g ati o ns t hr o u g h affi d a vit
       t estim o n y. S e e V e n eti a n S al a mi C o. v. P art h e n ais , 5 5 4 S o. 2 d 4 9 9, 5 0 2 ( Fl a. 1 9 8 9).

                                                                                   11
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 12 of 23
                                                                                                     C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


   wit h Alt o n H ost el, L L C.         I d. ¶ 6 2 – 6 3.    O n t h e s e c o n d tri p, F al w ell h el p e d C o m e b a c k I n n, L L C

   s e c ur e l o c al c o u ns el. I d. ¶ 2 8. All ot h er c o m m u ni c ati o n a n d/ or assist a n c e off er e d b y F al w ell w as

   p erf or m e d o utsi d e t h e St at e of Fl ori d a. I d. ¶ ¶ 6, 3 8 – 4 4.

              F al w ell’s li mit e d a cti vit y is u nr el at e d t o Pl ai ntiff’s c a us e of a cti o n b e c a us e Pl ai ntiff’s

   all e g e d i nj uri es w er e n ot a “f or es e e a bl e c o ns e q u e n c e ” of F al w ell’s a cti o ns. S e e Z a n a kis , 2 0 1 9 W L

   2 2 1 1 8 7 2, at * 5 – 6 ( citi n g Ol dfi el d v. P u e bl o D e B a hi a L or a, S. A ., 5 5 8 F. 3 d 1 2 1 0, 1 2 2 2-2 3 ( 1 1t h

   Cir. 2 0 0 9)) (r e q uiri n g m or e t h a n a “ b ut-f or ” a n al ysis, b ut i nst e a d r e q uiri n g t h e i nj ur y b e a

   “f or es e e a bl e c o ns e q u e n c e ” of t h e f or u m a cti vit y). T h e cr u x of B ell o’s ar g u m e nt is t h at F al w ell,

   b y off eri n g a d vi c e a n d si g ni n g d o c u m e nts f or Alt o n H ost el, L L C, cr e at e d a s uffi ci e nt n e x us

   b et w e e n hi ms elf a n d t h e c a us e of a cti o n t o j ustif y a n e x er cis e of j uris di cti o n. T o t h e c o ntr ar y, t h e

   e m ails a n d l ett ers i d e nti fi e d i n Pl ai ntiff’s affi d a vit a n d a m e n d e d pl e a di n g s ol el y c o n c er n t h e

   pr eli mi n ar y b usi n ess of Alt o n H ost el, L L C.             T h os e c o m m u ni c ati o ns off er n o e vi d e n c e t h at t h e

   p arti es e nt er e d i nt o a n or al a gr e e m e nt, w hi c h is dir e ctl y r ef ut e d b y affi d a vit t esti m o n y. Pl a i ntiff’s

   all e g e d i nj uri es w er e n ot a “f or es e e a bl e c o ns e q u e n c e ” of F al w ell’s a gr e ei n g t o list e n t o B ell o’s

   “ pit c h, ” off eri n g a d vi c e o n p ot e nti al pr o p erti es, or h el pi n g s e c ur e l o c al c o u ns el.

              F al w ell di d n ot p ur p os ef ull y a v ail hi ms elf of t h e pri vil e g e of c o n d u cti n g b usi n ess i n

   Fl ori d a. As n ot e d a b o v e, F al w ell d o es n ot o w n or e ar n m o n e y fr o m eit h er a b usi n ess or r e al est at e

   l o c at e d i n Fl ori d a. F al w ell Aff. ¶ ¶ 2 4, 4 5– 4 6. E v e n if Alt o n H ost el, L L C’s all e g e d d ut y t o p a y

   B ell o c o ul d b e i m p ut e d t o F al w ell, t h e “ e xist e n c e of a c o ntr a ct u al r el ati o ns hi p b et w e e n a

   n o nr esi d e nt d ef e n d a nt a n d a Fl ori d a r esi d e nt is n ot s uffi ci e nt i n its elf t o m e et t h e r e q uir e m e nts of

   d u e pr o c ess. ” J et C h art er S er v . v. K o e c k , 9 0 7 F. 2 d 1 1 1 0, 1 1 1 3 ( 1 1t h Cir. 1 9 9 0) ( citi n g B ur g er

   Ki n g C or p. v. R u dz e wi cz , 4 7 1 U. S. 4 6 2, 4 6 2, 1 0 5 S. Ct. 2 1 7 4, 2 1 7 4 ( 1 9 8 5)). E v e n if a d ef e n d a nt

   tr a v els t o Fl ori d a a n d br e a c h es a n o bli g ati o n t h at s atisfi es Fl ori d a’s l o n g-ar m st at ut e, t h e m er e



                                                                         12
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 13 of 23
                                                                                                     C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


   o bli g ati o n t o p a y a pl ai ntiff i n Fl ori d a is n ot e n o u g h t o s atisf y mi ni m u m d u e pr o c ess r e q uir e m e nts.

   “ It is w ell-s ettl e d t h at a f ail ur e t o p a y m o n e y i n Fl ori d a, wit h o ut m or e, is i ns uffi ci e nt t o s atisf y t h e

   c o nstit uti o n al d u e pr o c ess mi ni m u m c o nt a cts r e q uir e m e nt. ” B a n c o C o nti n e nt al, S. A. v. Tr a ns c o m

   B a n k ( B ar b a d os), Lt d ., 9 2 2 S o. 2 d 3 9 5, 3 9 9 ( Fl a. 3 d D C A 2 0 0 6) ( citi n g V e n eti a n S al a mi C o ., 5 5 4

   S o. 2 d 4 9 9, 5 0 1 ( Fl a. 1 9 8 9) (fi n di n g t h at t h e m er e f ail ur e t o p a y m o n e y i n Fl ori d a, st a n di n g al o n e,

   is i ns uffi ci e nt t o o bt ai n j uris di cti o n o v er a n o nr esi d e nt d ef e n d)); s e e als o R o y al A c q uisiti o ns 0 0 1,

   L L C v. A ns ur A m. I ns. C o. , N o. 1: 1 4-c v - 2 0 9 1 4-M G C, 2 0 1 5 W L 1 4 3 7 6 8 9, at * 5 ( S. D. Fl a. M ar.

   2 7, 2 0 1 5 ) (f oll o wi n g s a m e).

              Fi n all y, a n e x er cis e of p ers o n al j uris di cti o n o v er F al w ell i n Fl ori d a w o ul d off e n d tr a diti o n al

   n oti o ns of f air pl a y a n d s u bst a nti al j usti c e. H e h as n o o w n ers hi p i nt er est i n t h e r es ulti n g b usi n ess,

   a n d h e p erf or m e d o nl y li mit e d a cti viti es i n Fl ori d a w hil e o n v a c ati o n. As dis c uss e d i n d et ail a b o v e,

   t h e Ols o n c as e disr e g ar d e d t h e n o n -r esi d e nt d ef e n d a nt’s gr e at er, d e e p er, a n d l o n g er ti es wit h t h e

   St at e of Fl ori d a t hr o u g h h er r e pr es e nt ati v e c a p a cit y of a Fl ori d a b usi n ess e ntit y. 1 4 1 S o. 3 d at 6 4 0.

   T h e c o urt disr e g ar d e d Ols o n’s st at us as a dir e ct or a n d C E O of a Fl ori d a e ntit y, h er fili n g of a n n u al

   r e p orts, a n d h er s er vi c e as a tr ust e e of a Fl ori d a tr ust. I d. at 6 4 1.           U n d er t h os e m or e c o m p elli n g

   f a cts, t h e C o urt f o u n d i ns uffi ci e nt e vi d e n c e t h at Ols o n p ur p os el y est a blis h e d mi ni m u m c o nt a cts

   wit hi n Fl ori d a. I d. at 6 4 2.

              F or all t h es e r e as o ns, a n e x er cis e of p ers o n al j uris di cti o n o v er F al w ell i n Fl ori d a c a n n ot b e

   s u p p ort e d b y t h e all e g ati o ns i n t h e A m e n d e d C o m pl ai nt, a n d dis miss al of t his a cti o n is a p pr o pri at e.

  II.         T h e Pl ai ntiff h as F ail e d t o St at e a Cl ai m f o r B r e a c h of a n E nf o r c e a bl e O r al C o nt r a ct.

               T h e A m e n d e d C o m pl ai nt f ails t o pr o p erl y all e g e “ ulti m at e f a cts s h o wi n g t h at [ Pl ai ntiff] is

   e ntitl e d t o r eli ef ” b e c a us e t h e all e g e d or al a gr e e m e nt is i m p er missi bl y v a g u e a n d l e g all y

   u n e nf or c e a bl e. S e e Fl a. R. Ci v. P. 1. 1 1 0( b).         T o st at e a c a us e of a cti o n f or br e a c h of a n or al


                                                                        13
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 14 of 23
                                                                                                      C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


   c o ntr a ct, a pl ai ntiff is r e q uir e d t o all e g e f a cts t h at “d e m o nstr at e t h at t h e p arti es m ut u all y ass e nt e d

   t o a c ert ai n a n d d efi nit e pr o p ositi o n ” a n d l eft n o ess e nti al t er ms o p e n. S e e J a c ks o n vill e P ort

   A ut h orit y v. W. R. J o h ns o n E nt er pris es, I n c. , 6 2 4 S o. 2 d 3 1 3 ( Fl a. 1st D C A 1 9 9 3).                  T his a cti o n

   s h o ul d b e dis miss e d b e c a us e t h e all e g e d or al c o ntr a ct l a c ks ess e nti al t er ms, t h er e b y r e n d eri n g it a n

   u n e nf or c e a bl e a gr e e m e nt t o a gr e e.   F urt h er, dis miss al is a p pr o pri at e b e c a us e t h er e is n o l e g al

   j ustifi c ati o n f or h ol di n g F al w ell p ers o n all y r es p o nsi bl e f or t h e all e g e d a cts or o missi o ns of a

   disti n ct b usi n ess e ntit y.

              A.         T h e C o nt r a ct T e r ms a r e V a g u e, a n d t h e Ti m eli n e of E v e nts D o es N ot S u p p o rt
                         a R e as o n a bl e I nf e r e n c e t h at t h e P a rti es h a d a M e eti n g of t h e Mi n ds.

              T h e A m e n d e d C o m pl ai nt all e g es t h at t h e p arti es or all y a gr e e d t o e nt er i nt o t h e f oll o wi n g

   b usi n ess arr a n g e m e nt:

              D ef e n d a nt F al w ell e nt er e d i nt o a c o ntr a ct wit h Pl ai ntiff B ell o w h er e b y F al w ell
              a gr e e d t h at i n e x c h a n g e f or B e ll o’s assist a n c e i n arr a n gi n g f or a s uit a bl e b usi n ess
              v e nt ur e i n Fl ori d a t h at B ell o a n d Gr a n d a w o ul d r e c ei v e e q u al e q uit y i nt er ests a n d
              b e n efits, i n cl u di n g p ositi o ns a n d s al ari es as c o- m a n a g ers, of t h e b usi n ess.

   S e e A m. C o m pl. ¶ 1 2.            H o w e v er, t h e A m e n d e d C o m pl ai nt i d e ntifi es o nl y o n e f a c e -t o-f a c e

   i nt er a cti o n b et w e e n t h e p arti es, w h er ei n B ell o “ pit c h e d ” F al w ell o n t h e i d e a of p ur c h asi n g a h ost el

   b usi n ess i n S o ut h B e a c h. I d. ¶ 4 1. F al w ell all e g e dl y e n d ors e d t h e pr o p os al b e c a us e h e b eli e v e d

   pr o p ert y v al u es w o ul d c o nti n u e t o a p pr e ci at e i n Mi a mi. I d. ¶ 4 2.             At t h e e n d of t h e m e eti n g,

   F al w ell t ol d B ell o t o “f urt h er d e v el o p t h e i d e a. ” I d. ¶ 4 3. T h er e aft er, B ell o all e g e dl y pr o vi d e d

   u ns p e cifi e d “ v al u a bl e i nf or m ati o n ” t o h el p d e v el o p t h e b usi n ess pl a n, b ut h e d o es n ot i d e ntif y a n y

   f urt h er dir e ct c o nt a ct wit h F al w ell. I d. ¶ 4 5.

               T h e ti m eli n e i n t h e A m e n d e d C o m pl ai nt d o es n ot pr o vi d e a n o p p ort u nit y f or t h e p arti es t o

   h a v e r e a c h e d a n d c o m m u ni c at e d a “ m e eti n g of t h e mi n ds. ”            Ass u mi n g t h e a c c ur a c y of t h e




                                                                         14
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 15 of 23
                                                                                                       C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


   all e g ati o ns , Pl ai ntiff f ails t o arti c ul at e a n e nf or c e a bl e or al c o ntr a ct b e c a us e n u m er o us ess e nti al

   t er ms r e m ai n e d o p e n f or f ut ur e n e g oti ati o n.

                         1.          T h e All e g e d C o nt r a ct L a c ks Ess e nti al T e r ms.

               Pl ai ntiff h as n ot a n d c a n n ot arti c ul at e s p e cifi c t er ms g o v er ni n g t h e pr o p os e d b usi n ess

   v e nt ur e. A n or al c o ntr a ct r e m ai ns s u bj e ct t o t h e b asi c r e q uir e m e nts of c o ntr a ct l a w , i n cl u di n g t h e

   s p e cifi c ati o n a n d arti c ul ati o n of ess e nti al t er ms. S e e St. J o e C or p. v. M cI v er , 8 7 5 S o. 2 d 3 7 5, 3 8 1

   ( Fl a. 2 0 0 4) ( citi n g W. R. T o w ns e n d C o ntr. , I n c. v. J e ns e n Ci vil C o nstr., I n c., 7 2 8 S o. 2 d 2 9 7, 3 0 2

   ( Fl a. 1st D C A 1 9 9 9)). I n or d er t o b e bi n di n g, a c o ntr a ct m ust b e d efi nit e as t o t h e p arti es ’

   o bli g ati o ns t o o n e a n ot h er. S e e S h a y v. First F e d. of Mi a mi, I n c. , 4 2 9 S o. 2 d 6 4 ( Fl a. 3 d D C A

   1 9 8 3).

               At t h e ti m e of t h e all e g e d m e eti n g, t h e pr o p os e d b usi n ess v e nt ur e w as n ot hi n g m or e t h a n

   a “ pit c h. ”     A m. C o m pl. ¶ 4 1.            A s p e cifi c pr o p ert y h a d n ot b e e n i d e ntifi e d, a n d t h e p arti es’

   r es p e cti v e r ol es i n t h e f ut ur e e nt er pris e, if a n y, r e m ai n e d u n d efi n e d a n d u n c ert ai n. I n d e e d, n eit h er

   t h e pl ai ntiff n or t h e d ef e n d a nt i n t his a cti o n e v er a c q uir e d a n o w n ers hi p i nt er est i n Alt o n H ost el,

   L L C. I d. ¶ 1 9 n. 1 ( c o n c e di n g F al w ell’s l a c k of a dir e ct o w n ers hi p i nt er est). If B ell o w as s u p p os e d

   t o b e a n o w n er, w h at p er c e nt a g e i nt er est w as h e pr o mis e d ? H o w w o ul d c o m p a n y pr ofits a n d l oss es

   b e di vi d e d a m o n g t h e m e m b ers ? H o w w o ul d t h e p ur c h as e of r e al est at e b e fi n a n c e d ?          W o ul d t h er e

   b e p ers o n al g u ar a nt e es ?         W h at w er e t h e e x p e ct e d c a pit al c o ntri b ut i o ns ?             W h at “ v al u a bl e

   i nf or m ati o n ” di d B ell o c o ntri b ut e t o t h e b usi n ess pl a n ? H o w l o n g a t er m of e m pl o y m e nt w as B ell o

   pr o mis e d ?     W h at s al ar y w o ul d h e b e p ai d f or his s er vi c es ? T h e A m e n d e d C o m pl ai nt a ns w ers n o n e

   of t h es e ess e nti al q u esti o ns, w hi c h c o n c er n b ot h t h e all e g e d pr o mis e t o c o n v e y a n o w n ers hi p

   i nt er est, as w ell as t h e all e g e d pr o mis e of f ut ur e e m pl o y m e nt.




                                                                          15
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 16 of 23
                                                                                                      C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


              I n Dr e yf uss v. Dr e yf uss , 7 0 1 S o. 2 d 4 3 7 ( Fl a. 3 d D C A 1 9 9 7), t h e T hir d Distri ct c o nsi d er e d

   a tri al c o urt’s r ef us al t o e nf or c e a v a g u e or al c o ntr a ct c o n c er ni n g a p ot e nti al b usi n ess v e nt ur e.

   A c c or di n g t o t h e pl ai ntiff, his f at h er off er e d t o p a y hi m a p er c e nt a g e of t h e f ut ur e r e v e n u es of t h e

   f at h er’s c o m p a n y , if t h e s o n j oi n e d t h e c o m p a n y f ull ti m e. I d. at 4 3 8. T h e T hir d Distri ct c o nfir m e d

   t h at t he p arti es c o ul d n ot h a v e h a d a “ m e eti n g of t h e mi n ds ” b e c a us e: ( 1) t h e s o n w as u ns ur e of

   w h et h er his a gr e e m e nt w as wit h his f at h er as a n i n di vi d u al or wit h t h e c or p or ati o n; ( 2) t h e s o n w as

   u ns ur e of t h e d ur ati o n of t h e a gr e e m e nt; ( 3) t h e s o n c o ul d n ot r e c a ll t h e fi n a n ci al s p e cifi cs of t h e

   arr a n g e m e nt; a n d ( 4) t h er e w as n o dis c ussi o n r e g ar di n g h o w t o diss ol v e t h e p art n ers hi p. I d. at

   4 3 9 – 4 0. I n t h e pr es e nt c as e, Pl ai ntiff is e q u all y u n a bl e t o d efi n e t h e s a m e m at eri al t er ms a b o ut

   F al w ell’s all e g e d pr o mis e t h at t h e p arti es w o ul d s h ar e o w n ers hi p i n a f ut ur e b usi n ess v e nt ur e.

              As f or t h e pr o mis e of f ut ur e e m pl o y m e nt, Fl ori d a a d h er es stri ctl y t o t h e pri n ci pl e t h at a n

   e m pl o y m e nt c o ntr a ct m ust i n cl u d e d efi nit e n ess a n d c ert ai nt y i n its t er ms. M ull er v. Str o m b er g

   C arls o n C or p ., 4 2 7 S o. 2 d 2 6 6, 2 6 8 ( Fl a. 2 d D C A 1 9 8 3). If t h e d ur ati o n of e m pl o y m e nt is n ot

   fi x e d, t h e n a n y pr o mis e of e m pl o y m e nt is t er mi n a bl e at t h e will b y eit h er p art y wit h o ut c a us e. I d.;

   s e e als o S mit h v. S mit h , 3 7 5 S o. 2 d 1 1 3 8 ( Fl a. 3 d D C A 1 9 7 9) (setti n g asi d e a c o ntr a ct c o n v e yi n g

   a pr o p ert y i nt er est b e c a us e it l a c k e d a d efi nit e d ur ati o n).        B e c a us e Pl ai ntiff f ails t o all e g e t h e

   pr o p os e d d ur ati o n, j o b d uti es, or s al ar y f or t h e m a n a g eri al p ositi o n, h e f ail e d t o a d e q u at el y all e g e

   a f ut ur e e x p e ct a n c y ar isi n g fr o m a n e nf or c e a bl e e m pl o y m e nt a gr e e m e nt. I n s u m, t h e C o urt s h o ul d

   dis miss t h e br e a c h of c o ntr a ct cl ai m b e c a us e Pl ai ntiff f ail e d t o arti c ul at e t h e ess e nti al t er ms

   c o n c er ni n g t h e all e g e d b usi n ess v e nt ur e a n d t h e all e g e d f ut ur e e m pl o y m e nt.

                         2.         T h e L a c k of S p e cifi c T e r ms R e n d e rs t h e C o nt r a ct a n U n e nf o r c e a bl e
                                    A g r e e m e nt t o A g r e e.

              Wit h o ut t h os e ess e nti al t er ms, t h e all e g e d pr o mis e t o g o i nt o b usi n ess t o g et h er is n ot hi n g

   m or e t h a n a n u n e nf or c e a bl e a gr e e m e nt t o a gr e e. T h er e c a n n ot b e a “m e eti n g of t h e mi n ds b et w e e n

                                                                         16
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 17 of 23
                                                                                                     C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


   t h e p arti es” if ess e nti al t er ms ar e l eft o p e n f or f ut ur e c o nsi d er ati o n or n e g oti ati o n. S e e W e bst er

   L u m b er C o. v. Li n c ol n , 9 4 Fl a. 1 0 9 7, 1 1 5 S o. 4 9 8, 5 0 2 ( 1 9 2 7); s e e als o D o ws v. Ni k e, I n c ., 8 4 6

   S o. 2 d 5 9 5, 6 0 2 ( Fl a. 4t h D C A 2 0 0 3).            T h at is pr e cis el y t h e s c e n ari o all e g e d i n t h e A m e n d e d

   C o m pl ai nt.

              Pl ai ntiff cl ai ms t o h a v e b e e n t h e o n e t o i niti all y “ pit c h ” t h e i d e a of p ur c h asi n g a n d

   o p er ati n g a h ost el b usi n ess t o F al w ell. A m. C o m pl. ¶ 4 2. Aft er t h e pit c h, F al w ell as k e d “ B ell o t o

   f urt h er d e v el o p t h e i d e a fr o m c o n c e pt t o a c q uisiti o n b y c o nti n ui n g t o pr o vi d e i d e as a n d

   i nf or m ati o n. ” I d. ¶ 4 3. At t h e ti m e of t h e all e g e d c o ntr a ct f or m ati o n, B ell o w as all e g e dl y pr o mis e d

   a n u n c ert ai n o w n ers hi p i nt er est a n d a n u ns p e cifi e d e m pl o y m e nt o p p ort u nit y, if B ell o d e v el o p e d

   a s uit a bl e b usi n ess pl a n a n d a vi a bl e pr o p ert y w as i d e ntifi e d a n d p ur c h as e d. T h e u n d et er mi n e d

   a n d pr eli mi n ar y n at ur e of t h e all e g e d a gr e e m e nt r e n d ers it u n e nf or c e a bl e.

              F or e x a m pl e, i n B er g m a n v. D eI uli o , 8 2 6 S o. 2 d 5 0 0 ( Fl a. 4t h D C A 2 0 0 2), a n a c c o u nt a nt

   a n d a n ar c hit e ct f or m e d a r o u g h pl a n t o d e v el o p a n offi c e b uil di n g, b ut t h e y n e v er a gr e e d o n all

   t h e ess e nti al t er ms t o i m pl e m e nt t h e pl a n. I d. at 5 0 2.           Aft er c o nstr u cti o n b e g a n, t h e ar c hit e ct

   d e ci d e d t h at h e w o ul d pr ef er t o si m pl y b e p ai d f or his s er vi c es, a n d liti g ati o n e ns u e d. T h e tri al

   c o urt “ d et er mi n e d t h at t h er e w as a n i ns uffi ci e nt m e eti n g of t h e mi n ds t o f or m a n e nf or c e a bl e

   c o ntr a ct; ” b ut t h e c o urt als o f o u n d t h at t h e p arti es h a d e nt er e d “i nt o a n [ e nf or c e a bl e] e x e c ut or y

   a gr e e m e nt t o e nt er i nt o a p art n ers hi p at a f ut ur e ti m e f or t h e c o nstr u cti o n of a n offi c e b uil di n g. ”

   I d. at 5 0 3.     T h e F o urt h Distri ct o v ert ur n e d t h e d e cisi o n, fi n di n g t h at t h e i n d efi nit e n ess of t h e

   pr o p os e d t er ms pr e cl u d e d c o ntr a ct u al or e q uit a bl e e nf or c e m e nt of t h e p arti es’ “ a gr e e m e nt t o

   a gr e e. ” I d. at 5 0 4.




                                                                         17
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 18 of 23
                                                                                                       C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


               B e c a us e t h e A m e n d e d C o m pl ai nt f ails t o i d e ntif y ess e nti al t er ms a n d i nst e a d d es cri b es a n

   u n e nf or c e a bl e a gr e e m e nt t o a gr e e, Pl ai ntiff h as f ail e d t o all e g e f a cts t o s u p p ort a cl ai m f or br e a c h

   of c o nt r a ct.

               B.         A “ D e F a ct o ” O w n e r C a n n ot b e H el d Di r e ctl y Li a bl e f o r t h e All e g e d D e bts of
                          a P r o p e rl y F o r m e d Li mit e d Li a bilit y C o m p a n y.

               B y s u m m aril y c o n cl u di n g t h at F al w ell is t h e “ d e f a ct o ” o w n er of t h e r es ulti n g b usi n ess

   e ntit y, Pl ai ntiff s e e ks t o h ol d hi m p ers o n all y a n d e x cl usi v el y r es p o nsi bl e f or B ell o’s l a c k of a n

   e q uit y i nt er est i n t h e b usi n ess, l oss of pr ofits fr o m t h e o p er ati o n of t h e b usi n ess, a n d t h e l oss of

   s al ar y a n d b e n efits fr o m a pr o p os e d m a n a g eri al p ositi o n. A m. C o m pl. ¶ ¶ 1 3, 6 0. T h os e all e g e d

   o bli g ati o ns w er e n e v er F al w ell’s i n di vi d u al r es p o nsi bilit y t o s atisf y.           E a c h all e g e d br e a c h a n d

   r es ulti n g d a m a g e c o ul d o nl y h a v e b e e n s atisfi e d b y t h e f ut ur e b usi n ess e ntit y a n d its m e m b ers. F or

   e x a m pl e, it d o es n ot m a k e s e ns e, n or is it all e g e d, t h at F al w ell pr o mis e d t o p ers o n all y p a y B ell o a

   m a n a g eri al s al ar y.

               T h e all e g e d or al c o ntr a ct is l e g all y u n e nf or c e a bl e e v e n if F al w ell w er e t h e “ d e f a ct o ” o w n er

   of Alt o n H ost el, L L C b e c a us e t h er e is n o l e g al j ustifi c ati o n t o pi er c e t h e v eil of t h e li mit e d li a bilit y

   c o m p a n y.      U n d er Fl ori d a l a w, o w n ers ar e n ot li a bl e f or t h e all e g e d d e bts of a disti n ct b usi n ess

   e ntit y:

               A d e bt, o bli g ati o n, or ot h er li a bilit y of a li mit e d li a bilit y c o m p a n y is s ol el y t h e d e bt,
               o bli g ati o n, or ot h er li a bilit y of t h e c o m p a n y. A m e m b er or m a n a g er is n ot
               p ers o n all y li a bl e, dir e ctl y or i n dir e ctl y, b y w a y of c o ntri b uti o n or ot h er wis e, f or a
               d e bt, o bli g ati o n, or ot h er li a bilit y of t h e c o m p a n y s ol el y b y r e as o n of b ei n g or a cti n g
               as a m e m b er or m a n a g er.

   Fl a. St at. A n n. § 6 0 5. 0 3 0 4 ( 2 0 1 9). T h e A m e n d e d C o m pl ai nt pr o vi d es n o l e g al j ustifi c ati o n f or

   tr e ati n g a “ d e f a ct o ” o w n er a n y diff er e ntl y t h a n a n or di n ar y o w n er, a n d t h er efor e, dir e ct li a bilit y

   s h o ul d b e d e ni e d.



                                                                          18
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 19 of 23
                                                                                                    C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


             C.         Pl ai ntiff’s O r al C o nt r a ct Cl ai m is B a r r e d b y t h e St at ut e of F r a u ds.

             Pl ai ntiff’s dir e ct cl ai m a g ai nst F al w ell is f urt h er b arr e d b y Fl ori d a’s st at ut e of fr a u ds, w hi c h

   b ars cl ai ms s e e ki n g t h e e nf or c e m e nt of u n writt e n c o ntr a cts t o h ol d a n i n di vi d u al r es p o nsi bl e f or

   t h e all e g e d d e bts of a n ot h er e ntit y. T h e st at ut e st at es i n r el e v a nt p art:

             N o a cti o n s h all b e br o u g ht w h er e b y t o c h ar g e …t h e d ef e n d a nt u p o n a n y s p e ci al
             pr o mis e t o a ns w er f or t h e d e bt, d ef a ult or mis c arri a g e of a n ot h er p ers o n … u nl ess
             t h e a gr e e m e nt or pr o mis e u p o n w hi c h s u c h a cti o n s h all b e br o u g ht, or s o m e n ot e or
             m e m or a n d u m t h er e of s h all b e i n writi n g a n d si g n e d b y t h e p art y t o b e c h ar g e d
             t h er e wit h or b y s o m e ot h er p ers o n b y h er or hi m t h er e u nt o l a wf ull y a ut h ori z e d.

   Fl a. St at. § 7 2 5. 0 1 ( 2 0 1 9). T h e Fl ori d a S u pr e m e C o urt h as e x pl ai n e d t h at “t h e St at ut e of Fr a u ds

   is a l e gisl ati v e pr er o g ati v e, gr o u n d e d i n a p oli c y j u d g m e nt t h at c ert ai n c o ntr a cts s h o ul d n ot b e

   e nf or c e d u nl ess s u p p ort e d b y writt e n e vi d e n c e. ” D K Ar e n a, I n c. v. E B A c q uisiti o ns I, L L C , 1 1 2

   S o. 3 d 8 5, 9 3 ( Fl a. 2 0 1 3) ( citi n g T a n e n b a u m v. Bis c a y n e Ost e o p at hi c H os p., I n c ., 1 9 0 S o. 2 d 7 7 7,

   7 7 9 ( Fl a. 1 9 6 6)). A c c or di n gl y, “[t] h e st at ut e s h o ul d b e stri ctl y c o nstr u e d t o pr e v e nt t h e fr a u d it

   w as d esi g n e d t o c orr e c t, a n d s o l o n g as it c a n b e m a d e t o eff e ct u at e t his p ur p os e, c o urts s h o ul d b e

   r el u ct a nt t o t a k e c as es fr o m its pr ot e cti o n. ” L a R u e v. K al e x C o nstr. & D e v., I n c ., 9 7 S o. 3 d 2 5 1,

   2 5 3 ( Fl a. 3 d D C A 2 0 1 2) ( q u oti n g Y at es v. B all , 1 8 1 S o. 3 4 1, 3 4 4 ( Fl a. 1 9 3 7)).

             T h e St at ut e of Fr a u ds w as d esi g n e d t o “i nt er c e pt ” a cti o ns pr e cis el y li k e t h e o n e at h a n d b y

   pr e v e nti n g cl ai ms “ b as e d o n n ot hi n g m or e t h a n l o os e v er b al st at e m e nts or m er e i n n u e n d os. ”

   T a n e n b a u m , 1 9 0 S o. 2 d at 7 7 9 ( q u oti n g Y at es , 1 8 1 S o. at 3 4 4 ( 1 9 3 8)); s e e als o R o wl a n d v. E w ell ,

   1 7 4 S o. 2 d 7 8, 8 0 ( Fl a. 2 d D C A 1 9 6 5). Pl ai ntiff all e g es t h at h e l ost o ut o n “[ p]r ofits fr o m t h e

   o p er ati o n of t h e h ost el b usi n ess ” as w ell as “s al ar y a n d b e n efits, ” b ut h e c o n c e d es t h at F al w ell

   p oss ess es n o a ct u al o w n ers hi p i nt er est i n t h e b usi n ess e ntit y t h at w as s u p p os e d t o pr o vi d e t h os e

   b e n efits. C o m p ar e A m. C o m pl ¶ 1 9 n. 1, wit h ¶ 6 0. T h e St at ut e of Fr a u ds pr e cl u d es e nf or c e m e nt

   of a n or al c o ntr a ct t o h ol d s o m e o n e r es p o nsi bl e f or t h e d e bts of a n ot h er.


                                                                        19
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 20 of 23
                                                                                                     C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


              T h e writi n g r e q uir e m e nt is str i ctl y e nf or c e d. I n First G u ar a nt y C or p. v. P al m er B a n k a n d

   Tr ust C o. of F ort M y ers, N. A. , 4 0 5 S o. 2 d 1 8 6 ( Fl a. 2 d D C A 1 9 8 1), t h e S e c o n d Distri ct h el d t h at

   c or p or at e d ef e n d a nts c o ul d n ot b e h el d as g u ar a nt ors o n a n ot e a n d m ort g a g e t h at t h e y di d n ot si g n.

   I d. at 1 8 8. T h e r e q uir e m e nt f or a si g n e d writi n g w as n ot s atisfi e d b y e vi d e n c e t h at t h e d ef e n d a nts

   h a d si g n e d a j oi nt v e nt ur e a gr e e m e nt, as w ell as fi v e s e p ar at e g u ar a nt y a gr e e m e nts wit h t h e o bli g or

   o n t h e n ot e, all of w hi c h r el at e d t o t h e p arti es’ o n g oi n g r e al est at e v e nt ur e. I d. at 1 9 0.

              H er e, Pl ai ntiff c a n n ot pr es e nt a si n gl e writi n g e x c h a n g e d wit h F al w ell. Pl ai ntiff h as n ot

   pr es e nt e d a n y writt e n a gr e e m e nts, n or h as h e pr es e nt e d e v e n a l ett er, t e xt m ess a g e, or e m ail

   e vi d e n ci n g t h e p arti es’ r el ati o ns h i p. T h er e is si m pl y n o e vi d e n c e t o b olst er t h e all e g e d b usi n ess

   a gr e e m e nt.     U n d er s u c h cir c u mst a n c es, Pl ai ntiff s h o ul d n ot b e all o w e d t o pr o c e e d wit h a

   c o m pl et el y u ns u p p ort e d cl ai m t h at h as m ali n g er e d, n e arl y i dl e, f or o v er t w o y e ars.

                                                                C   O N C L U SI O N

              W H E R E F O R E, D ef e n d a nt J err y F al w ell, Jr. r es p e ctf ull y r e q u ests t h at t h e C o urt e nt er a n

   Or d er dis missi n g t h e A m e n d e d C o m pl ai nt fil e d b y G or d o n B ell o wit h pr ej u di c e, a n d t h at t h e C o urt

   a w ar d s u c h ot h er a n d f urt h er r eli ef as it d e e ms a p pr o pri at e.

              R es p e ctf ull y s u b mitt e d t his S e pt e m b er 1 0, 2 0 1 9.

                                                                      LA W O F FI C E S O F J O S H U A S P E C T O R , P. A.
                                                                     2 8 3 C at al o ni a A v e n u e, S uit e 2 0 0
                                                                       C or al G a bl es, Fl ori d a 3 3 1 3 4
                                                                     T el. ( 7 8 6) 7 8 6- 7 2 7 2



                                                                     B y:       s/ J os h u a S p e ct or
                                                                                J os h u a S p e ct or, Es q. ( F B N 5 8 4 1 4 2)
                                                                                j os h u a @s p e ct orl e g al. c o m
                                                                                 C o u ns el f or Mr. F al w ell




                                                                         20
Case 1:19-cv-23825-UU Document 5-1 Entered on FLSD Docket 09/13/2019 Page 21 of 23
                                                                                                      C as e N o. 2 0 1 7- 0 2 1 4 9 6- C A - 0 1


                                                       C   E R TI FI C A T E O F   SE   R VI C E

              I c ertif y t h at, o n t h e d at e pr o vi d e d b el o w, a tr u e a n d c orr e ct c o p y of t h e f or e g oi n g d o c u m e nt

   is b ei n g s er v e d, p urs u a nt t o R ul e 2. 5 1 6( b), Fl a. R. J u d. A d mi n., vi a Fl ori d a C o urts e-Fili n g P ort al

   t o t h e n a m es a n d e-m ail a d dr ess es pr o vi d e d b y all p arti es, c o u ns el of r e c or d, a n d pr o s e p arti es,

   i n cl u di n g:

                         Mi c h a el L. A d di c ott, Es q. ( F B N 4 5 6 4 4 6)
                         A D DI C O T T & A D DI C O T T , P. A.
                         9 0 0 N. F e d er al Hi g h w a y
                         H all a n d al e, F L 3 3 0 0 9
                         T el: ( 9 5 4) 4 5 4- 2 6 0 5
                         ml a es q @ a d di c ottl a w. c o m
                         C o u ns el f or Pl ai ntiff


                                                                      s/ J os h u a S p e ct or
                                                                      J os h u a S p e ct or, Es q. ( F B N 5 8 4 1 4 2)
                                                                      j os h u a @s p e ct orl e g al. c o m




                                                                         21
                           Case5-1
Case 1:19-cv-23825-UU Document  No. Entered
                                    2017-021496-CA-01
                                            on FLSD Docket 09/13/2019 Page 22 of 23
      EXHIBIT "A" TO DEFENDANT'S MOTION TO DISMISS AMENDED COMPLAINT




                                      [1 of 2]
                           Case5-1
Case 1:19-cv-23825-UU Document  No. Entered
                                    2017-021496-CA-01
                                            on FLSD Docket 09/13/2019 Page 23 of 23
      EXHIBIT "A" TO DEFENDANT'S MOTION TO DISMISS AMENDED COMPLAINT




                                      [2 of 2]
